—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about October 28, 1997, which denied defendants’ motion to strike the complaint for plaintiffs’ failure to comply with court-ordered disclosure, unanimously affirmed, without costs.
The motion court, which, in directing an in camera examination of the infant plaintiff to determine her competency as a witness, effectively reversed so much of its prior order as directed plaintiffs’ depositions by a date certain, properly exercised its discretion in giving plaintiffs one last chance to comply with that part of the prior order as directed the infant plaintiff to submit to a mental examination. We note, however, *59that the sanctions ordered by Supreme Court to be paid by plaintiffs-respondents’ counsel, in its order of April 2, 1997, have yet to be paid. Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.